*543
ORDER

PER CURIAM.
Mother of D.E.R., born May 30, 1990, and D.A.R., born May 5, 1991, appeals the trial court’s judgment terminating her parental rights. We affirm. The judgment of the juvenile court is supported by substantial evidence and is not against the weight of the evidence; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).